In a matrimonial action, defendant appeals, as limited by his notice of appeal and brief, from so much of a judgment of the Supreme Court, Westchester County, dated December 23, 1975, as, after a nonjury trial, fixed the amounts of alimony and child support and awarded a counsel fee. Judgment modified, on the facts, by reducing the award of alimony to the amount of $50 per week and by reducing the counsel fee to the amount of $2,000. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. The amounts awarded as alimony and counsel fees were excessive to the extent indicated herein. Margett, Acting P. J., Shapiro, Titone and O’Con-nor, JJ., concur.